Detailed Action
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)  A person shall be entitled to a patent unless—

(1)  the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention

Claims 1, 3-5, 9, 11-13, 15, 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer et al (US 2016/0104344 A1).
Regarding claim 1, Meyer discloses an electronic gaming device comprising a display system including one or more displays (Fig. 1), an interface system including at least one network interface (¶ [0171]) and at least one user interface (¶ [0031]), and a control system including one or more processors (4), the control system being configured for controlling the display system to concurrently present a plurality of progressive award meters (31a – 31d), a plurality of first metamorphic images (32), and a second metamorphic image in a first state (32), wherein each first metamorphic image is associated with a corresponding one of the progressive meters (31a – 31d), and wherein the plurality of progressive award meters is associated with a plurality of progressive awards such that each progressive award meter is associated with a corresponding one of the progressive awards (34a – 34d), controlling the display system to present first visual effects corresponding to one or more instances of a game, the first visual effects including game events (Fig. 3A), determining whether at least one of the progressive awards will be granted (Fig. 21: 5 “firecrackers” will award Grand Progressive), wherein the granting of at least one of the progressive awards is in response to game event data corresponding to one or more games presented on the electronic gaming device and in response to networked gaming device game event data received via the interface system (Fig. 21: Linked Progressive), the networked gaming device game event data corresponding to one or more Linked Progressive), controlling, in response to the determining, the game event data and the networked gaming device game event data, the display system to present second visual effects involving changing the second metamorphic image from the first state (Fig. 14B: 33a) to a second state (Fig. 15B: 33a) thereby indicating that a successful outcome or a partially successful outcome will soon be indicated on the display system and indicating that at least one of the first metamorphic images will change to another state (Figs. 14A - 15A), and controlling, in response to the determining and presenting the second visual effects, the display system to present third visual effects involving changing at least one of the first metamorphic images from a third state to a fourth state thereby indicating the successful outcome or the partially successful outcome (¶ [0121]: WILD symbol causes each of the jackpot meters 31a – 31d to increment by one, which is show by filling in one symbol position for each jackpot meter 31a – 31d with a color version of their respective designated symbols).
Regarding claims 3, 11 and 17, Meyer discloses wherein the third visual effects include changing at least one of the first metamorphic images from the third state to the fourth state without granting at least one of the progressive awards, thereby indicating an occurrence of the partially successful outcome and indicating that at least one of the progressive awards has not been granted (¶ [0121]: WILD symbol causes each of the jackpot meters 31a – 31d to increment by one, which is show by filling in one symbol position for each jackpot meter 31a – 31d with a color version of their respective designated symbols).
Regarding claims 4, 12 and 18, Meyer discloses wherein controlling the display system to present the first visual effects further includes landing of a symbol, the determining of whether at least one of the progressive awards will be granted is further in response to the landing of the symbol (Fig. 14A) and in response to obtaining a randomly determined outcome, and the controlling the display system to present the second visual effects is further based on the displaying randomly selected game symbols in an array of symbol positions).
Regarding claims 5, 13 and 19, Meyer discloses wherein the symbol is a wild symbol (110).
Claims 9 and 15 recite a method and non-transitory medium, respectively, comprising substantially the same limitations as those in claim 1 above.  They are accordingly rejected for the same reasons as give supra.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  If this application names joint inventors, Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Baerlocher (US 2007/0218982 A1).
Regarding claims 2, 10 and 16, Baerlocher suggests—where Meyer does not specifically disclose—controlling, in response to determining that at least one of the progressive awards will be granted, the display system to present fourth visual effects thereby indicating an occurrence of the successful outcome and indicating that at least one of the progressive awards has been granted (¶ [0095]: “You Are Randomly Provided The White Progressive Award Currently Valued At $37.50” may be provided to the player visually).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Meyer and Baerlocher in order to make the game more exciting by calling attention to a successful outcome and incentivizing other players to keep trying for a progressive.

Allowable Subject Matter
Claims 6-8, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art considered pertinent to applicant's disclosure and not relied upon is made of record on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.  Examiner interviews are 
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate patent application file.   Email communication must be authorized in advance.   Without a written authorization by applicant in place, the USPTO will not respond via e-mail to any correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.
Authorization may be perfected by submitting, on a separate paper, the following (or similar) disclaimer:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail.  I understand that a copy of these communications will be made of record in the application file.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715